REDACTED COPY AUTOMATIC AND FACULTATIVE YEARLY RENEWABLE TERM REINSURANCE AGREEMENT EFFECTIVE [DATE] THE PRUDENTIAL INSURANCE COMPANY OF AMERICA (hereinafter referred to as “THE COMPANY”) 213 Washington Street Newark, New Jersey07102-2992 And [REINSURER] (hereinafter referred to as “THE REINSURER”) [ADDRESS] REDACTED COPY Table of Contents PREAMBLE…………… 4 1. PARTIES TO THE AGREEMENT 5 2. EFFECTIVE DATE OF THE AGREEMENT 5 3. SCOPE OF THE AGREEMENT 5 4. DURATION OF THE AGREEMENT 5 5. BASIS OF REINSURANCE 5 6. AUTOMATIC REINSURANCE TERMS 6 7. PORTIONS REINSURED AND RETAINED UNDER AUTOMATIC REINSURANCE 6 8. AUTOMATIC REINSURANCE NOTICE PROCEDURE 7 9. FACULTATIVE REINSURANCE 7 COMMENCEMENT OF REINSURANCE COVERAGE 7 REINSURANCE PREMIUM RATES 8 PAYMENT OF REINSURANCE PREMIUMS 9 PREMIUM TAX REIMBURSEMENT 10 DAC TAX AGREEMENT 10 REPORTS 11 RESERVES FOR REINSURANCE 11 CLAIMS 11 MISREPRESENTATION AND MISSTATEMENT 13 POLICY CHANGES 13 RECAPTURE 14 REINSTATEMENTS 15 ERRORS AND OMISSIONS 15 INSOLVENCY 15 ARBITRATION 16 GOOD FAITH 17 REPRESENTATIONS AND WARRANTIES 17 CONFIDENTIALITY AND PRIVACY OF PERSONAL INFORMATION 18 MEDICAL INFORMATION BUREAU 21 GOVERNING LAW 21 ASSIGNMENT 21 ACCESS TO RECORDS 21 SEVERABILITY 21 REINSURANCE ADMINISTRATION 22 NONWAIVER 22 COUNTERPARTS 22 REDACTED COPY FINANCIAL REPORTS 22 OFFSET 22 SURVIVAL 22 SERVICE OF SUIT 22 NOTICES 22 MATERIAL BREACH 23 ATTACHMENTS: SCHEDULE A – REINSURANCE COVERAGE SCHEDULE B – AUTOMATIC AND FACULTATIVE REINSURANCE PREMIUMS RATES SCHEDULE C – REPORTING INFORMATION – INFORMATION ON RISKS REINSURED SCHEDULE D – MONTHLY BILLING AND ACCOUNTING SUMMARY SCHEDULE E – FACULTATIVE REINSURANCE APPLICATION SCHEDULE F – FACULTATIVE REINSURANCE NOTIFICATION SCHEDULE G – CARRIER FACT SHEET REDACTED COPY AUTOMATIC AND FACULTATIVE YEARLY RENEWABLE TERM REINSURANCE AGREEMENT PREAMBLE Pruco Life Insurance Company and Pruco Life Insurance Company of New Jersey issue policies shown in Schedule A.Pruco Life Insurance Company and Pruco Life Insurance Company of New Jersey are collectively referred to as “THE ISSUING COMPANIES” or singularly as “THE ISSUING COMPANY”. Both Pruco Life Insurance Company and Pruco Life Insurance Company of New Jersey reinsure the policies they issue with THE COMPANY.THE COMPANY reinsures the policies with THE REINSURER. In this Agreement, the term "THE COMPANY" shall refer to THE COMPANY or an affiliate that has ceded the policies covered under this Agreement (e.g., "THE ISSUING COMPANY"), as the context may require. REDACTED COPY AUTOMATIC AND FACULTATIVE YEARLY RENEWABLE TERM REINSURANCE AGREEMENT 1. PARTIES TO THE AGREEMENT This Agreement is solely between THE REINSURER and THE COMPANY, a life insurance company domiciled in New Jersey.There is no third party beneficiary to this Agreement.Reinsurance under this Agreement will not create any right or legal relationship between THE REINSURER and any other person, for example, any insured, policyowner, agent, beneficiary, or assignee.THE COMPANY agrees that it will not make THE REINSURER a party to any litigation between any such third party and THE COMPANY.THE COMPANY will not use or disclose THE REINSURER’s name with regard to THE COMPANY's agreements or transactions with these third parties unless THE REINSURER gives prior written approval for the use or disclosure of its name or unless THE COMPANY is compelled by law to do so. The terms of this Agreement are binding upon the parties, their representatives, successors, and assigns.The parties to this Agreement are bound by ongoing and continuing obligations and liabilities until the later of (1) when this Agreement terminates and (2) when the underlying policies are no longer in force.This Agreement shall not be bifurcated, partially assigned, or partially assumed. 2. EFFECTIVE DATE OF THE AGREEMENT This Agreement will incept on the date hereof, to be effective as of 12:01 A.M. Eastern Time, [DATE] (“Effective Date”), and will cover policies effective on and after that date. 3. SCOPE OF THE AGREEMENT The text of this Agreement and all Exhibits, Schedules and Amendments are considered to be the entire agreement between the parties.There are no other understandings or agreements between the parties regarding the policies reinsured other than as expressed in this Agreement.The parties may make changes or additions to this Agreement, but they will not be considered to be in effect unless they are made by means of a written amendment that has been signed and dated by both parties. 4. DURATION OF THE AGREEMENT The duration of this Agreement will be unlimited.However, either party may terminate the Agreement for new business at any time by giving the other a 90-day prior written notice.THE REINSURER will continue to accept new reinsurance during the 90-day period. Existing reinsurance will not be affected by the termination of this Agreement with respect to new reinsurance.Existing reinsurance will remain in force until the termination or expiry of the underlying policies on which the reinsurance is based and until THE REINSURER has fulfilled all of its obligations under this Agreement, provided that THE COMPANY continues to pay reinsurance premiums as described in the ‘PAYMENT OF REINSURANCE PREMIUMS’ section. However, existing reinsurance may be terminated in accordance with the recapture provision described in the ‘RECAPTURE’ section. 5. BASIS OF REINSURANCE REDACTED COPY Reinsurance under this Agreement will be on the Yearly Renewable Term basis on the portion of each policy that is reinsured as described in Schedule A. 6. AUTOMATIC REINSURANCE TERMS THE REINSURER agrees to automatically accept contractual risks on the life insurance policies shown in Schedule A, subject to the following requirements: a. CONVENTIONAL UNDERWRITING.Automatic reinsurance applies only to insurance applications underwritten by THE COMPANY according to THE COMPANY’s conventional underwriting and issue practices at the time of application.Upon request, THE COMPANY shall provide THE REINSURER with a copy of THE COMPANY’s current underwriting and issue practices and guidelines. From time to time, it may be appropriate for THE COMPANY to make changes in its underwriting practices.THE COMPANY must provide a 120-day advance written notice to THE REINSURER before the effective date of any such material changes.If THE REINSURER determines that the change in underwriting practice would result in a change in reinsurance premium rates, it must communicate to THE COMPANY the proposed new rates as soon as possible within 60 days of the notice of the underwriting change.If the rate change is unacceptable, THE COMPANY may terminate this Agreement for the reinsurance of new business by providing a written termination notice within 60 days.The effective date of the termination will be the effective date of the proposed premium rate change. b. RESIDENCE AND TRAVEL.To be eligible for automatic reinsurance, each insured must either be a resident of the United States or Canada at the time of issue or be a resident of another country that meets THE COMPANY’s special underwriting requirements pertaining to foreign residence. Applications with Foreign Travel qualify for automatic reinsurance except when such travel is to a country specifically not allowed under THE COMPANY’s foreign travel requirements.“Foreign Travel” is defined as no more than three months outside the United States or Canada. c. OCCUPATION.To be eligible for automatic reinsurance, the insured must not be employed in an occupation as shown in the Occupation Exclusion List in Schedule A. d. AUTOMATIC ACCEPTANCE LIMIT.For any policy to be reinsured under automatic reinsurance, the face amount shall not exceed the Automatic Acceptance Limit as shown in Schedule A. e. JUMBO LIMIT.For any policy to be reinsured under automatic reinsurance, the total amount of insurance in force and applied for in all companies, of which THE COMPANY is aware, shall not exceed the Jumbo Limit as shown in Schedule A. f. MINIMUM CESSION.The minimum amount of reinsurance per cession that THE REINSURER will accept is shown in Schedule A. g. FACULTATIVE QUOTES.The risk is on a life that has not been submitted facultatively to THE REINSURER or any other reinsurer within the last two years, unless the reason for any prior facultative submission was solely for capacity that may now be accommodated within the terms of this Agreement. 7. PORTIONS REINSURED AND RETAINED UNDER AUTOMATIC REINSURANCE REDACTED COPY a. AUTOMATIC PORTION REINSURED.For any policy reinsured under automatic reinsurance, the portion reinsured is shown in Schedule A. b. AUTOMATIC PORTION RETAINED.For any policy reinsured under automatic reinsurance, THE COMPANY will retain, and not otherwise reinsure, an amount of insurance on each life as shown in Schedule A. 8. AUTOMATIC REINSURANCE NOTICE PROCEDURE After the policy has been paid for and delivered, THE COMPANY will submit, or cause to be submitted,to THE REINSURER all relevant individual policy information, as defined in Schedule C. 9. FACULTATIVE REINSURANCE THE COMPANY may apply for facultative reinsurance with THE REINSURER on a risk if the automatic reinsurance terms are not met or if the terms are met and THE COMPANY prefers to apply for facultative reinsurance. To obtain a facultative reinsurance quote, THE COMPANY must submit the following: a. A form substantially similar to the “Application for Reinsurance” form shown in Schedule E. b. Copies of the original insurance application, medical examiner’s reports, financial information, and all other papers and information obtained by THE COMPANY regarding the insurability of the risk. After receipt of THE COMPANY’s application, THE REINSURER will promptly examine the material and notify THE COMPANY either of the terms and conditions of THE REINSURER’s offer for facultative reinsurance or that no offer will be made.THE REINSURER’s offer expires 120 days after the offer is made unless the written offer specifically states otherwise.If THE COMPANY accepts THE REINSURER’s offer, then THE COMPANY will make a dated notation of its acceptance in its underwriting file and provide as soon as possible a formal reinsurance cession to THE REINSURER using a form substantially similar to the Notification of Reinsurance form shown in Schedule F.If THE COMPANY does not accept THE REINSURER’s offer, then THE COMPANY will notify THE REINSURER in writing as soon as possible. COMMENCEMENT OF REINSURANCE COVERAGE Commencement of THE REINSURER’s reinsurance coverage under this Agreement is described below: a. AUTOMATIC REINSURANCE.THE REINSURER’s reinsurance coverage for any policy that is ceded automatically under this Agreement will begin and end simultaneously with THE COMPANY’s contractual liability for the policy reinsured. In addition, THE REINSURER will be liable for benefits paid under THE COMPANY’s conditional receipt, temporary insurance agreement, or limited insurance agreement if (1) all of the conditions for automatic reinsurance coverage under the ‘AUTOMATIC REINSURANCE TERMS’ section of this Agreement are met, or (2) the death is accidental and the conditions listed in sections ‘b’ through ‘g’ under the ‘AUTOMATIC REINSURANCE TERMS’ section of this Agreement are met.THE REINSURER’s liability under THE COMPANY’s conditional receipt, temporary insurance agreement, or limited insurance agreement is limited to the lesser of (1) THE REINSURER’s reinsured portion of REDACTED COPY the face amount of the policy and (2) THE REINSURER’s quota share percentage multiplied by $1,000,000. The pre-issue liability applies only once on any given life at one time no matter how many conditional receipts, temporary insurance agreements or limited insurance agreements are in effect.After a policy has been issued, no reinsurance benefits are payable under this pre-issue coverage provision. b. FACULTATIVE REINSURANCE.THE REINSURER’s reinsurance coverage for any policy that is ceded facultatively under this Agreement shall begin when (1) THE COMPANY accepts THE REINSURER’s offer by making a dated notation of its acceptance in its underwriting file and communicating its written acceptance to THE REINSURER and (2) the policy has been issued. In accordance with (1) in the previous paragraph, THE REINSURER will be liable for benefits paid under THE COMPANY’s conditional receipt, temporary insurance agreement or limited insurance agreement if:(1) the policy is pre-paid, (2) THE REINSURER has made a binding offer, and (3) THE COMPANY has accepted that offer by communicating its written acceptance to THE REINSURER.THE REINSURER’s liability under THE COMPANY’s conditional receipt, temporary insurance agreement, or limited insurance agreement will be limited to the lesser of (a) THE REINSURER’s reinsured portion of the face amount of the policy and (b) the portion of $1,000,000 that is derived as the amount of capacity reserved by THE COMPANY from THE REINSURER divided by the sum of the total amount of capacity reserved by THE COMPANY from all reinsurers plus the amount to be retained by THE COMPANY. REINSURANCE PREMIUM RATES a. LIFE REINSURANCE.The reinsurance premiums per $1000 are shown in Schedule B. Reinsurance premiums for renewals will be calculated using (1) the issue age of the insured under the policy, (2) the duration since issuance of the policy and (3) the current underwriting classification. b. RATES NOT GUARANTEED. Although THE REINSURER anticipates that the premium rates in Schedule B will apply indefinitely, THE REINSURER reserves the right to change the rates for new or inforce business at any time. i.New Business If THE REINSURER changes the rates for new business, it will give THE COMPANY a 90-day prior written notice of the change.Any change applies only to reinsurance premiums due after the expiration of the notice period. ii.Inforce Business If THE REINSURER changes the rates for inforce business, it will give THE COMPANY a 90-day prior written notice of the change.Any change applies only to reinsurance premiums due after the expiration of the notice period. If THE REINSURER changes rates when THE COMPANY has not changed its charges to the policyowners of the policies reinsured under this Agreement, THE COMPANY may recapture the reinsurance under the ‘RECAPTURE’ section of this Agreement.If THE COMPANY changes its charges to the policyowners of the policies reinsured under REDACTED COPY this Agreement, THE REINSURER has the right to change its rates, but any change by THE REINSURER must be proportionate to THE COMPANY’s change.If THE REINSURER’s change is not proportionate to THE COMPANY’s change, then THE COMPANY may recapture the reinsurance under the ‘RECAPTURE’ section of this Agreement. PAYMENT OF REINSURANCE PREMIUMS a. PREMIUM MODE.THE COMPANY may chose to pay premiums on an Annual or Monthly Mode as stated below.At the inception of this Agreement, THE COMPANY will pay premiums on an Annual Mode. At any time during the life of this Agreement, THE COMPANY may chose to change from Annual Mode to Monthly Mode and vice versa by providing THE REINSURER with written notice at least 30 days prior to change. i. Annual Mode If THE COMPANY elects to pay reinsurance premiums on an Annual Mode, then for each policy reinsured under this Agreement, premiums are due on the issue date and each subsequent policy anniversary. ii. Monthly Mode If THE COMPANY elects to pay reinsurance premiums on an Monthly Mode, then for each policy reinsured under this Agreement, monthly premiums are due on the issue date and on each subsequent policy monthly date.Each month, THE COMPANY will calculate the amount of monthly premiums as the amount equal to the product of the following three items: (1) the annual reinsurance premium as defined in the ‘REINSURANCE PREMIUM RATES’ section, (2) 1/12, and (3) the monthly adjustment factor as defined in Schedule B. b. PREMIUM DUE.For each policy reinsured under this Agreement, reinsurance premiums are payable annually in advance.These premiums are due on the issue date and each subsequent policy anniversary.Within 30 days after the close of each Reporting Period, as defined in Schedule A, THE COMPANY will send to THE REINSURER a statement of account for that period along with payment of the full balance due.On any payment date, monies payable between THE REINSURER and THE COMPANY under this Agreement may be netted to determine the payment due.This offset will apply regardless of the insolvency of either party as described in the ‘INSOLVENCY’ section, to the extent permitted by law.If the statement of account shows a balance due THE COMPANY, THE REINSURER will remit that amount to THE COMPANY within 30 days of receipt of the statement of account.All financial transactions under this Agreement will be in United States dollars.If the reinsurance premium amounts cannot be determined on an exact basis by the dates described below, such payments will be paid in accordance with a mutually agreed upon formula which will approximate the actual payments.Adjustments will then be made to reflect actual amounts when such information is available. b. FAILURE TO PAY PREMIUMS.If reinsurance premiums are not paid within 60 days of the close of the Reporting Period, for reasons other than those due to error or omission as defined below in the ‘ERROR AND OMISSIONS’ section, the premiums will be considered in default and THE REINSURER may terminate the reinsurance by providing a 30-day prior written notice, provided payment is not received within that 30-day period.THE REINSURER will have no further liability as of the termination date for benefits applicable to periods for which premium is not paid.THE COMPANY will be liable for the prorated reinsurance premiums to the termination date.THE COMPANY agrees that it will not force REDACTED COPY termination under the provisions of this paragraph solely to avoid the recapture requirements or to transfer the block of business reinsured to another reinsurer. THE COMPANY may reinstate reinsurance terminated for non-payment of balances due at any time within 60 days following the date of termination.However, THE REINSURER will have no liability for claims incurred between the termination date and the reinstatement date. c. PREMIUM ADJUSTMENT.If THE COMPANY overpays a reinsurance premium and THE REINSURER accepts the overpayment, THE REINSURER’s acceptance will not constitute or create a reinsurance liability or increase in any existing reinsurance liability.Instead, THE REINSURER will be liable to THE COMPANY for a credit in the amount of the overpayment.If a reinsured policy terminates, THE REINSURER will refund the excess reinsurance premium.This refund will be on a prorated basis without interest from the date of termination of the policy to the date to which a reinsurance premium has been paid. PREMIUM TAX REIMBURSEMENT See Schedule B. DAC TAX AGREEMENT THE COMPANY and THE REINSURER, herein collectively called the "Parties", or singularly the "Party", hereby enter into an election under Treasury Regulations Section 1.848-2(g) (8) as promulgated under the Internal Revenue Code, as found in Title 26 of the United States Code, hereinafter referred to as the Regulations and the IRC.Both parties agree to make the election contemplated by this ‘DAC TAX AGREEMENT’ section by timely attaching to their U.S. tax returns the schedule contemplated by Section 1.848-2(g)(8)(ii) of the Regulations.Furthermore, the parties agree to the following: a. For each taxable year under this Agreement, the party with the net positive consideration, as defined in the Regulations, will capitalize specified policy acquisition expenses with respect to this Agreement without regard to the general deductions limitation of Section 848 (c) (1); b. THE COMPANY and THE REINSURER agree to exchange information pertaining to the net consideration under this Agreement each year to insure consistency or as otherwise required by the U.S. Internal Revenue Service; c. THE COMPANY will submit to THE REINSURER by May 1 of each year its calculation of the net consideration for the preceding calendar year. d. THE REINSURER may contest such calculation by providing an alternative calculation to THE COMPANY in writing within 30 days of THE REINSURER's receipt of THE COMPANY's calculation.If THE REINSURER does not so notify THE COMPANY, THE REINSURER will report the net consideration as determined by THE COMPANY in THE REINSURER's tax return for the previous calendar year; e. If THE REINSURER contests THE COMPANY's calculation of the net consideration, the parties will act in good faith to reach an agreement as to the correct amount within 30 days of the date THE REINSURER submits its alternative calculation.If THE COMPANY and THE REINSURER do not reach agreement on the net amount of consideration within such 30-day period, then the net amount of consideration for such year shall be determined by an independent accounting firm acceptable to both THE COMPANY and THE REINSURER within 20 days after the expiration of such 30-day period. REDACTED COPY f. THE COMPANY and THE REINSURER agree that this election shall first be effective for the 2010 calendar tax year and will be effective for all subsequent taxable years for which this Agreement remains in effect. THE REINSURER and THE COMPANY represent and warrant that they are subject to U.S. taxation under either Subchapter L of Chapter 1, or Subpart F of Subchapter N of Chapter 1 of the IRC of 1986, as amended. REPORTS The reporting period is shown in Schedule A.For each reporting period, THE COMPANY will submit reports to THE REINSURER with information that is substantially similar to the information displayed in Schedule C. In addition, the reports will include a billing and accounting summary and a policy exhibit summary similar to the reports shown in Schedule D. Within 15 business days after the end of each calendar year, THE COMPANY will submit a reserve summary similar to that shown in Schedule D.THE COMPANY will also submit this reserve summary within 10 business days after the end of each other calendar quarter. RESERVES FOR REINSURANCE See Schedule A. CLAIMS a. NOTIFICATION OF CLAIMS.THE COMPANY will notify THE REINSURER as soon as reasonably possible after THE COMPANY receives a claim for a policy reinsured under this Agreement.In addition, THE COMPANY will provide THE REINSURER with notification of contestable claims along with the relevant documentation, for all claims incurred within the first two policy years on policies where (1) THE REINSURER’s net amount at risk is in excess of $100,000 or (2) THE COMPANY intends to contest the claim. After THE COMPANY has received all proper claim proofs and paid the claim, THE COMPANY will notify THE REINSURER that a claim is due under this Agreement.THE COMPANY will send to THE REINSURER an itemized statement of amounts due THE COMPANY under this Agreement along with all relevant information with respect to the claim, including the claim proofs.However, for incontestable claims, claim proofs will not be required by THE REINSURER if THE REINSURER’s net amount at risk is less than or equal to $200,000 and THE COMPANY has paid the claim.In such cases, THE COMPANY will provide THE REINSURER with the cause of death. b. AMOUNT AND PAYMENT OF BENEFITS.As soon as THE REINSURER receives proper claim notice and any required proof of the claim, reinsurance benefits are due and payable to THE COMPANY.THE REINSURER is bound by THE COMPANY’s decisions regarding settlement of all claims.Payment of the benefits by THE REINSURER will be made in a single sum, regardless of THE COMPANY’s settlement options.The maximum benefit payable to THE COMPANY under each reinsured policy is the amount specifically reinsured with THE REINSURER.In the event that THE REINSURER has not paid reinsurance benefits to THE COMPANY within sixty days of the due date, THE COMPANY may charge interest on the amount due at an interest rate equal to the London Interbank Offer Rate, U.S. Denomination-Fixed Three-month, (LIBOR), as of when the payment was due.In addition, in the event that reinsurance benefits are sixty days past due, THE COMPANY may recapture the reinsurance as described in the ‘RECAPTURE’ section. REDACTED COPY c. MISREPRESENTATION AND SUICIDE.If a misrepresentation on the life insurance application results in the return of premiums to the policyholder, THE REINSURER will refund all of the reinsurance premiums paid for that policy to THE COMPANY.If a suicide results in the payment of a death benefit equal to the premiums paid by the policyholder, THE REINSURER will pay to THE COMPANY an amount equal to the reinsurance premiums paid on that policy under this Agreement. d. LIVING NEEDS BENEFITS.Living Needs Benefit claims will be administered in the same way as a death claim and Living Needs Benefit claims, both full and partial, will be specifically identified as such on the lists of claims paid. e. CLAIM SETTLEMENTS.THE REINSURER agrees that THE COMPANY will use its standard claim practices and guidelines in the adjudication of all claims on policies reinsured under this Agreement.THE REINSURER has the right to inspect, at the COMPANY's offices, the COMPANY's written claims practices and guidelines. Once THE REINSURER has been notified of a contestable claim in accordance with subsection a. of this ‘CLAIMS’ section, THE REINSURER will have four business days to review the information and offer advice to THE COMPANY as to whether the claim should be paid or denied.If there is a disagreement between THE COMPANY and THE REINSURER as to whether THE COMPANY should pay or deny the claim, THE COMPANY will make a reasonable effort to secure mutual agreement between the parties.Any advice offered by THE REINSURER will not be binding on THE COMPANY. THE COMPANY will advise THE REINSURER of any intention to contest a claim involving a policy reinsured hereunder and provide THE REINSURER with copies of all relevant documents.THE REINSURER may choose not to participate in the contest of a contestable claim.THE REINSURER will have 10 business days to communicate its decision whether to participate in the contested claim.If THE REINSURER chooses not to participate, it will discharge its liability by immediately paying to THE COMPANY the full amount of THE REINSURER’s liability on the portion of the policy reinsured under this Agreement, regardless of any subsequent outcome of such contest. f. CLAIM EXPENSES.THE REINSURER will pay its share of any interest paid by THE COMPANY on any claim payment.In addition, THE REINSURER will pay its share of the unusual expense of THE COMPANY of investigating and adjudicating contestable claims,including investigation expenses and compensation expenses charged by THE COMPANY’s Special Investigation Unit.The term “unusual expense” shall mean all expenses of THE COMPANY associated with the contestable claim other than normal and customary claim administration expenses that are commonly incurred with the normal and customary settlement of non-contestable claims.Also, expenses incurred in connection with a dispute or contest arising out of conflicting claims of entitlement to policy proceeds or benefits that THE COMPANY admits are payable are not a claim expense under this Agreement.Notwithstanding the above, THE REINSURER will not be liable for any portion of interest or unusual expenses for any period of time after THE REINSURER chooses not to participate in a contested, compromised or litigated claim. g. EXTRACONTRACTUAL DAMAGES.Generally, THE REINSURER will not participate in punitive or compensatory damages, which are awarded against THE COMPANY as a result of an act, omission or course of conduct committed by THE COMPANY in connection with the policies reinsured under this
